FILED:   September 13, 2013


                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT
                         ________________

                              No. 13-237
                           ________________


In re:   DAVID M. KISSI,

                      Petitioner.


                           ________________

                              No. 13-6879
                           ________________


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

v.

DAVID M. KISSI,

                      Defendant – Appellant.




                              O R D E R



          The Court amends its opinion filed today, as follows:

          "September 13, 2013," is added to the cover sheet as

the "Decided" date.

                                          For the Court – By Direction

                                                /s/ Patricia S. Connor
                                                         Clerk
                                UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-237


IN RE:   DAVID M. KISSI,


                  Petitioner.




                                No. 13-6879


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

DAVID M. KISSI,

                  Defendant - Appellant.




Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Alexander Williams, Jr., District
Judge. (8:05-cr-00254-AW-1; 8:12-cv-01944-AW)


Submitted:   August 28, 2013               Decided:   September 13, 2013


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.    Jonathan Biran, BIRAN KELLY
LLC, Baltimore, Maryland; Kristi Noel O’Malley, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, David M. Kissi seeks to

appeal    the    district   court’s      orders       denying    relief    on    his   28

U.S.C.A.    § 2255      (West   Supp.    2013)    motion      and   his    motion      for

reconsideration.         The orders are not appealable unless a circuit

justice    or    judge   issues   a     certificate      of     appealability.         28

U.S.C. § 2253(c)(1)(B) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that    reasonable    jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El    v.   Cockrell,      537     U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Kissi has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeals.                           We

deny Kissi’s motion for bail or release pending appeal as we

find he has not presented a substantial question of law or fact

justifying his release.              See United States v. Steinhorn, 927

                                           3
F.2d 195, 196 (4th Cir. 1991).    We also grant Kissi’s motions to

supplement his informal brief and to accept pro se briefs, deny

as unnecessary his motion for permission to file these appeals,

and deny his motion to appoint counsel.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         DISMISSED




                                  4